UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-32649 COGDELL SPENCER INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-3126457 (I.R.S. Employer Identification No.) 4401 Barclay Downs Drive, Suite 300 28209 Charlotte, North Carolina (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code: (704)940-2900 Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $0.01par value New York Stock Exchange, Inc. Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment of this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a Shell Company (as defined in rule12b-2 of the Exchange Act). YesoNox The aggregate market value of the common equity held by non-affiliates if the registrant as of June 30, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, was $250,295,386 (based on the closing sale price of the registrant’s common stock on that date as reported on the New York Stock Exchange). Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 17,711,839shares of common stock, par value $0.01 per share, outstanding as of March 12, 2009. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the registrant’s 2009 Annual Meeting, to be filed within 120days after the registrant’s fiscal year, are incorporated by reference into PartIII of this Annual Report on Form10-K. COGDELL SPENCER INC. TABLE OF CONTENTS Page PARTI Item1 Business 2 Item1A Risk Factors 10 Item1B Unresolved Staff Comments 34 Item2 Properties 35 Item3 Legal Proceedings 38 Item4 Submission of Matters to a Vote of Securities Holders 38 PARTII Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 38 Item6 Selected Financial Data 41 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Item7A Quantitative and Qualitative Disclosures about Market Risk 57 Item8 Financial Statements and Supplementary Data 58 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 97 Item9A Controls and Procedures 97 Item9B Other Information 99 PARTIII Item10 Directors, Executive Officers and Corporate Governance 99 Item11 Executive Compensation 100 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 100 Item13 Certain Relationships, Related Transactions, and Director Independence 100 Item14 Principal Accounting Fees and Services 100 PARTIV Item15 Exhibits and Financial Statement Schedules 100 SIGNATURES Statements Regarding Forward-Looking Information When used in this discussion and elsewhere in this Annual Report on Form10-K, the words “believes,” “anticipates,” “projects,” “should,” “estimates,” “expects,” and similar expressions are intended to identify forward-looking statements with the meaning of that term in Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and in Section21F of the Securities and Exchange Act of 1934, as amended. Actual results may differ materially due to uncertainties including: ● the Company’s business strategy; ● the Company’s ability to comply with financial covenants in its debt instruments; ● the Company’s access to capital; ● the Company’s ability to obtain future financing arrangements; ● estimates relating to the Company’s future distributions; ● the Company’s understanding of the Company’s competition; ● the Company’s ability to renew the Company’s ground leases; ● legislative and regulatory changes (including changes to laws governing the taxation of REITs and individuals); ● increases in costs of borrowing as a result of changes in interest rates and other factors; ● the Company’s ability to maintain its qualification as a REIT due to economic, market, legal, tax or other considerations; ● changes in the reimbursement available to the Company’s tenants by government or private payors; ● the Company’s tenants’ ability to make rent payments; ● defaults by tenants; ● market trends;and ● projected capital expenditures. Forward-looking statements are based on estimates as of the date of this report. The Company disclaims any obligation to publicly release the results of any revisions to these forward-looking statements reflecting new estimates, events or circumstances after the date of this report. The risks included here are not exhaustive. Other sections of this report may include additional factors that could adversely affect the Company’s business and financial performance. Moreover, the Company operates in a very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for management to predict all such risk factors, nor can it assess the impact of all such risk factors on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.
